United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-1916
                       ___________________________

                               Christopher Deaton

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Arkansas Department of Correction; Ray Hobbs, Director, Arkansas Department of
 Correction; Larry Norris, Former Director, Arkansas Department of Correction;
Larry May, Chief Deputy Director, Arkansas Department of Correction; Raymond
   Naylor, Hearing Officer Administrator, Arkansas Department of Correction;
 Danny Burl, Warden, East Arkansas Regional Unit, ADC; Greg Harmon, Former
Warden, East Arkansas Regional Unit, ADC; Richard Todd Ball, Deputy Warden,
East Arkansas Regional Unit, ADC; Dexter Payne, Deputy Warden, East Arkansas
   Regional Unit, ADC; Steve Outlaw, Former Deputy Warden, East Arkansas
   Regional Unit, ADC; Essie Clay, DHO, Arkansas Department of Correction;
Minnie L. Drayer, DHO, Arkansas Department of Correction; Lahan Ester, Former
    DHO, Arkansas Department of Correction; Justine Minor, DHO, Arkansas
 Department of Correction; Curtis Rolfe, Former DHO, Arkansas Department of
 Correction; Lorie Taylor, DHO, Arkansas Department of Correction; Jeremy C.
 Andrews, Chief Security Officer, East Arkansas Regional Unit, ADC; DeAngelo
M. Earl, CSO, East Arkansas Regional Unit, ADC; Clinton Wade Hall, CSO, East
    Arkansas Department of Correction; Clarence Kelley, CSO, East Arkansas
Regional Unit, ADC; Maurice Williams, CSO, East Arkansas Regional Unit, ADC;
 Moses Jackson, Captain, East Arkansas Regional Unit, ADC; Wallace MacNary,
Captain, East Arkansas Regional Unit, ADC; Janice Gray, Law Library Supervisor,
     East Arkansas Regional Unit, ADC; Derrick Harris, Corporal, Arkansas
                            Department of Correction

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________
                     Appeal from United States District Court
                    for the Eastern District of Arkansas - Helena
                                   ____________

                            Submitted: November 4, 2014
                              Filed: December 17, 2014
                                    [Unpublished]
                                   ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

       Arkansas prisoner Christopher Deaton appeals the district court’s1 dismissal of
his pro se 42 U.S.C. § 1983 complaint asserting violations of his constitutional rights
and rights under the Religious Land Use and Institutionalized Person Act of 2000,
42 U.S.C. § 2000cc et seq. The district court dismissed the complaint partially under
28 U.S.C. § 1915A and partially on summary judgment. Upon careful de novo
review, we find no basis for reversal. See Cooper v. Schriro, 189 F.3d 781, 783 (8th
Cir. 1999) (per curiam) (standard of review for § 1915A dismissal); Seltzer-Bey v.
Delo, 66 F.3d 961, 963 (8th Cir. 1995) (standard of review for summary judgment).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

COLLOTON, Circuit Judge, dissenting.

     The Supreme Court granted certiorari in Holt v. Hobbs, 134 S. Ct. 1490 (2014),
to consider the following question: “Whether the Arkansas Department of


      1
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas, adopting the reports and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-
Correction’s grooming policy violates the Religious Land Use and Institutionalized
Persons Act of 2000, 42 U.S.C. § 2000cc et seq., to the extent it prohibits petitioner
from growing a one-half-inch beard in accordance with his religious beliefs.” Id. at
1512. The case was argued on October 7, 2014, and a decision is likely to be issued
soon.

       This case is factually distinguishable from Holt, because appellant Deaton—like
the prisoner in Fegans v. Norris, 537 F.3d 897 (8th Cir. 2008)—claims a right based
on RLUIPA to grow a full beard in accordance with his religious beliefs. But the
Court’s reasoning in Holt will inform how Deaton’s claim should be analyzed and
whether Fegans has continuing vitality. In the interest of judicial economy, I would
hold this case briefly pending a decision in Holt rather than burden Mr. Deaton with
the need to file a petition for writ of certiorari to secure an order granting certiorari,
vacating this court’s decision, and remanding for further consideration in light of Holt.
                         ______________________________




                                           -3-